
	
		III
		109th CONGRESS
		2d Session
		S. RES. 590
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Vitter (for himself
			 and Ms. Landrieu) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			December 7, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the second Sunday in December
		  2006, as National Children's Memorial Day in conjunction with
		  The Compassionate Friends Worldwide Candle Lighting.
	
	
		Whereas approximately 200,000 infants, children,
			 teenagers, and young adults of families living throughout the United States die
			 each year from a myriad of causes;
		Whereas stillbirth, miscarriage, and the death of an
			 infant, child, teenager, or young adult are considered some of the greatest
			 tragedies that a parent or family could ever endure;
		Whereas a supportive environment, empathy, and
			 understanding are considered critical factors in the healing process of a
			 family that is coping with and recovering from the loss of a loved one;
		Whereas the mission of The Compassionate Friends is to
			 assist families working towards the positive resolution of grief following the
			 death of a child of any age and to provide information to help others be
			 supportive; and
		Whereas the work of local chapters of The Compassionate
			 Friends provides a caring environment in which bereaved parents, grandparents,
			 and siblings can work through their grief with the help of others: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 second Sunday in December 2006, as National Children's Memorial
			 Day in conjunction with The Compassionate Friends Worldwide Candle
			 Lighting;
			(2)supports the
			 efforts of The Compassionate Friends to assist and comfort families grieving
			 the loss of a child; and
			(3)calls upon the
			 people of the United States to observe National Children's Memorial Day with
			 appropriate ceremonies and activities in remembrance of the many infants,
			 children, teenagers, and young adults of families in the United States who have
			 died.
			
